Citation Nr: 0116195	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  97-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1968.  He died in January 1996.  The appellant is 
the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 1996, the RO 
denied service connection for the cause of the veteran's 
death as well as the claim for DIC under 38 U.S.C.A. § 1151.

The issues on appeal were before the Board in November 1997 
and again in February 2000.  They were remanded both times 
for additional evidentiary development.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Veterans Claims Assistance Act (VCAA) mandates that the 
assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim provided that there is competent evidence of a current 
disability, an indication that the disability or symptoms may 
be associated with the claimant's active military service and 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The appellant has alleged that the cause of the veteran's 
death was linked to his active duty service and/or to 
treatment received at a VA facility.  The veteran died in 
January 1996.  The reported cause of death was 
arteriosclerotic cardiovascular disease and significant 
conditions contributing to the death were reported as obesity 
and diabetes mellitus.  At the time of the veteran's death, 
service connection was in effect for tinea cruris and pedis 
erythematous (30%), anxiety reaction (10%) and 
hemorrhoidectomy, tonsillectomy, pilonidal cyst surgery and 
right eye endophthalmitis with vision loss (all rated 0%).  

The Board notes that in March 1963, the veteran was treated 
for an episode of syncope, with a diagnosis of cardiovascular 
instability secondary to obesity with neurogenic instability.  
In December 1968, service connection was granted for various 
conditions including nervous tremor of the hands with 
weakness, headaches, dizzy spells, syncope, secondary to 
neurogenic and cardiovascular instability.  In February 1975, 
the rating for nervous tremor of the hands with weakness, 
headaches, dizzy spells, syncope, secondary to neurogenic and 
cardiovascular instability was changed to service connection 
for anxiety reaction and a 10 percent evaluation was granted.  

In a June 1996 decision, the RO denied service connection for 
the cause of the veteran's death and also denied entitlement 
to DIC under 38 U.S.C.A. § 1151.  The RO noted there was no 
evidence of the presence of arteriosclerotic cardiovascular 
disease or diabetes mellitus during active duty or within one 
year of discharge from active duty.  The RO further noted 
that the veteran was treated once at a VA Medical Center 
(VAMC) in January 1996 and found that there was no indication 
that the 35 minutes the veteran spent at the VAMC in any way 
contributed to the cause of death.  

In an October 1996 notice of disagreement, the appellant 
alleged that the gross amounts of medication the veteran was 
taking on a daily basis which were prescribed by VA, had to 
be considered as a contributing factor to the veteran's 
cardiovascular difficulties.  

In a December 1996 statement of the case, the RO found that 
there was no evidence to indicate that medications being 
taken by the veteran played a direct or contributory role in 
the veteran's death.  No medical opinion was cited by VA.

In a February 2000 Board remand, the RO was directed to 
address the evidence of an in-service diagnosis of 
cardiovascular instability secondary to obesity with 
neurogenic and cardiovascular instability and its possible 
relationship to the cause of death.  

In a May 2000 supplemental statement of the case, the RO 
found the appellant's claim to be not well-grounded.  The RO 
noted the evidence of record failed to establish a 
relationship between the syncopal episode in service to the 
cardiovascular disease which was first noted in 1983.  The RO 
further noted that the syncopal episode in service was 
considered to be part of the service-connected nervous 
condition and there was no apparent cardiac diagnosis until 
15 years after the veteran's discharge from active duty.  The 
RO's decision was not based on a medical opinion but rather 
on a finding that there was no evidence of cardiovascular 
problems subsequent to the veteran's discharge until 
approximately 1983.  

Based on the requirements of the VCAA, the Board finds a 
remand is required in order to determine if the cause of the 
veteran's death was related in any way to medications 
prescribed by VA or to the finding of cardiovascular 
instability during active duty or any other incident of 
active duty.  Associated with the claims files is evidence of 
death due to disability and some evidence in the form of the 
appellant's allegations that the disability was linked to 
active duty or to treatment by VA.  The Board finds the 
record does not contain sufficient medical evidence to decide 
this claim.  In this regard, the Board notes the RO's 
decisions were not based on medical opinions.  The Board 
finds the RO is not competent to determine if medications the 
veteran was prescribed contributed to the cause of death nor 
is the RO competent to determine if the syncopal episode and 
cardiovascular instability noted during service was part of 
an anxiety disorder or did, in fact, contribute to the cause 
of death.  While the Board regrets the necessity of remanding 
this case for the third time, to proceed with a decision on 
the merits at this time would, quite simply, not withstand 
Court scrutiny.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175. (1991); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issues of entitlement to service connection 
for the cause of veteran's death and entitlement to DIC under 
38 U.S.C.A. § 1151 are remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the appellant supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for the cause of 
the veteran's death.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
secure all outstanding VA treatment 
reports. 

The RO should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should forward the claims 
files to an appropriately qualified 
physician in order to obtain an opinion, 
based on a review of all the evidence of 
record, as to whether the cause of the 
veteran's death was linked in any way to 
the cardiovascular instability noted 
during active duty or to medications 
prescribed by VA.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated to 
reflect review of this information.

The examiner should be requested to 
clearly indicate whether it is as likely 
as not that the cause of the veteran's 
death was linked to either the 
cardiovascular instability noted during 
service or any other incident of active 
duty or to medications prescribed by VA.  
A complete rationale for all opinions 
must be provided.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




